Name: Commission Regulation (EEC) No 2230/80 of 25 August 1980 altering the percentages fixed for minimum stocks in the sugar sector for the 1980/81 sugar marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 8 . 80 Official Journal of the European Communities No L 223/5 COMMISSION REGULATION (EEC) No 2230/80 of 25 August 1980 altering the percentages fixed for minimum stocks in the sugar sector for the 1980/81 sugar marketing year Article 18 of Regulation (EEC) No 3330/74 ; whereas such a reduction also has the advantage of increasing the volume of sugar available on the internal market of the Community until the beginning of the new harvest ; whereas, therefore, the percentages for minimum stocks should be reduced, and the figure of 8 % would appear to be appropriate ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1396/78 (2), Having regard to Council Regulation (EEC) No 1488/76 of 22 June 1976 laying down provisions for the introduction of a system of minimum stocks in the sugar sector (J), as amended by Regulation (EEC) No 2153/80 (4), and in particular Article 7 thereof, Whereas the first subparagraph of Article 1 of Regula ­ tion (EEC) No 1488/76 provides that the minimum stocks of any sugar manufacturer and of any refiner of preferential sugar may not be less than 10 % of a certain quantity of sugar produced or refined, as the case may be ; whereas the second subparagraph of the same Article permits, for the 1980/81 sugar year, an alteration of those percentages ; Whereas a limited reduction in those percentages is not likely to hinder the attainment of the objectives of HAS ADOPTED THIS REGULATION : Article 1 The percentages mentioned in the first subparagraph of Article 1 of Regulation (EEC) No 1488/76 are hereby reduced to 8 % for the 1980/81 sugar marketing year. Article 2 This Regulation shall enter into force on 26 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 August 1980 . For the Commission Finn GUNDELACH Vice-President ( 1 ) OJ No L 359 , 31 . 12. 1974, p. 1 . (2 ) OJ No L 170, 27 . 6 . 1978 , p. 1 . (3 ) OJ No L 167, 26 . 6 . 1976, p . 11 . ( «) OJ No L 211 , 14. 8 . 1980, p . 1 .